Citation Nr: 1756985	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1970, with additional service in the Army Reserves from October 1979 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing before the Board in April 2015.  

In January 2017, the Veteran's claims were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claims can be reached.  

The Veteran contends that her bilateral hip disability was aggravated by either a fall during a period of active duty for training in May 1992 or by continued training during her service in the Army Reserves.

Dr. Stephen McCoy noted in a September 1991 letter that the Veteran underwent a left total hip arthroplasty in October 1990 and a right total hip arthroplasty in September 1991.  Subsequent private treatment reports document a diagnosis of avascular necrosis of the bilateral hips.  

In general, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status.  There are three ways to establish "veteran status": 1) serve on active duty; 2) serve on a period of active duty for training (ACDUTRA) and incur or aggravate an injury or disease during that period of ACDUTRA; or 3) serve on a period of inactive duty for training (INACDUTRA) and incur or aggravate an injury during that period of INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.

The presumptions of service connection for chronic conditions like arthritis and of aggravation of a preexisting disability are not applicable to a period of ACDUTRA.  Smith v Shinseki, 24 Vet. App. 40 (2010). 

"Aggravated" under 38 U.S.C. § 101(24) has the same meaning as "aggravated" under 38 U.S.C. § 1153 - "a preexisting injury or disease will be considered to have been aggravated by active ... service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease."  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Proving aggravation must include both elements:  1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease. 

As such, "aggravated in the line of duty" as used in 38 U.S.C. § 101(24)(B) means that in order for a claimant to establish his or her status as a "veteran" under 38 U.S.C. § 101(24)(B), he or she must demonstrate that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ACDUTRA.  Donnellan at 174.  The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease).  Donnellan at 175.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  Id.

The specific dates of the Veteran's periods of ACTDUTRA and/or INACTDUTRA have not been verified in this case.  The service treatment reports reflect Army Reserves examinations dated from the 1980s to 2003.  However, there does not appear to have been any attempt to verify any specific periods of ACTDUTRA or INACTDUTRA.  In order to properly assess the Veteran's claim, an attempt to verify these periods of service should be conducted.  

Once the Veteran's periods of ACTDUTRA and/or INACTDUTRA have been confirmed, the Veteran's claims file should be submitted to the examiner who conducted the April 2017 VA examination or to an examiner with similar expertise so that an addendum opinion can be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the appropriate service department to verify all periods of the Veteran's ACTDUTRA and any periods of INACTDUTRA.  Any negative responses should be associated with the claims file.  The AMC should specifically include documentation of all verified periods of service.  

2.  Once the Veteran's periods of ACTDUTRA and/or INACTDUTRA have been verified, the Veteran's claims file should be submitted to the examiner who conducted the April 2017 VA examination (or an examiner with similar expertise) so that an addendum opinion can be obtained.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty, ACTDUTRA, and INACTDUTRA.  The examiner should review the Veteran's claims file and specific periods of active duty, ACTDUTRA, and INACTDUTRA and provide the following opinions:  

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that a right or left hip disability is etiologically related to a disease or injury incurred or aggravated in active duty or any period of ACDUTRA.

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that a right or left hip disability is etiologically related to an injury incurred or aggravated during INACDUTRA (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

c.  The examiner should provide an opinion as to whether a right or left hip disability was aggravated by any period(s) of ACTDUTRA to specifically include the May 1992 entry denoting that the Veteran sustained a right hip contusion following a slip and fall accident.  Aggravation means a permanent worsening of the underlying condition beyond the natural progress of the disorder. 

d.  The examiner should provide an opinion as to whether it is clear and unmistakable that a right or left hip disability was not aggravated beyond the natural progression of the disorder(s) by the Veteran's ACTDUTRA.

A complete rationale should be included for all opinions expressed.  If the examiner determines that another examination is necessary in order to provide the requested opinions, the Veteran should be so scheduled.  

3.  Review the examination report for compliance with the Board's directives.  If necessary, any corrective action should be undertaken prior to recertification to the Board.

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

